Citation Nr: 0640044	
Decision Date: 12/28/06    Archive Date: 01/05/07

DOCKET NO.  03-09 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran had verified active duty service from May 1970 to 
July 1993.  He died in June 1997.  The appellant is the widow 
of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the benefit 
sought on appeal.


FINDINGS OF FACT

1.  The veteran submitted no claims for VA compensation 
during his life.

2.  The veteran was neither receiving nor entitled to receive 
compensation for a service-connected disability that was 
rated by VA as totally disabling for a continuous period of 
at least 10 years immediately preceding death.

3.  The cause of the veteran's death was hypertensive 
cardiovascular disease.

4.  The veteran's hypertensive cardiovascular disease was not 
demonstrated during his active military service or until many 
years thereafter, and is not shown to have been related to 
service.




CONCLUSION OF LAW

The veteran's death was not proximately due to or the result 
of a disease or injury incurred in service, or due to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1310, 5103, 5103A, 5107 (West 2002 and Supp. 2005); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The claimant must also be notified to 
submit all evidence in his or her possession, what specific 
evidence he or she is to provide, and what evidence VA will 
attempt to obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in February 2002 and 
March 2004 correspondence fulfills the provisions of 38 
U.S.C.A. § 5103(a).  In a March 2006 letter, the RO provided 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the VA requested a medical opinion 
relating to the veteran's cause of death, and the appellant 
requested and was scheduled for a Board Central Office 
hearing which she later cancelled.  Medical records were also 
requested from Womack Army Medical Center.  In an October 
2004 statement, the appellant indicated that she had no 
further evidence to add to her case and had exhausted all 
means to gather any additional information.  She requested 
that her case be expedited.  There is no pertinent evidence 
which is not currently part of the claims file.  Hence, VA 
has fulfilled its duty to assist the appellant in the 
prosecution of her claim.

Criteria

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  

VA regulations provide that where a veteran served 90 days or 
more of continuous active military service and certain 
chronic diseases, including cardiovascular disease, become 
manifest to a degree of 10 percent within one year from date 
of termination of service, such disease shall be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service. This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2006).

Entitlement to service connection for the cause of a 
veteran's death is warranted when a disability of service 
origin caused, hastened, or substantially and materially 
contributed to the veteran's death.  38 U.S.C.A. § 1310(b); 
38 C.F.R. § 3.312.  

A veteran's death will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  The principal cause of death is 
one which, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  A contributory cause of death 
is one that contributed substantially or materially, combined 
to cause death, or aided or lent assistance to the production 
of death.  Id.

Background and analysis

According to the death certificate, the cause of the 
veteran's death was hypertensive cardiovascular disease.  No 
other disability was mentioned on the death certificate as 
contributing to the effects of the hypertensive 
cardiovascular disease to aid in the production of death.  In 
addition, the veteran was not service connected for any 
disability.

Neither the death certificate, nor medical records include an 
opinion that the veteran's death was linked in any way to 
service.  The statements from the appellant constitute the 
only evidence of record suggesting a nexus between the cause 
of death and service.  

The Board has reviewed the medical records contained in the 
veteran's claims file and observes that his service medical 
records contain no diagnosis of heart disease.  The record 
shows that the veteran was seen in April 1973 for complaints 
of chest pain.  The impression was bronchitis.  The veteran 
was seen in May 1976 with complaints of chest pain.  The 
assessment was ? gas pains.  In May 1988, the veteran was 
examined for atypical chest pain.  A graded exercise 
treadmill test noted abnormal control electrocardiogram.  The 
veteran underwent a full Bruce treadmill stress test and had 
no chest pain or EKG changes and the assessment was normal.  
The assessment noted normal heart rate and blood pressure; 
non cardiac chest pain.  The discharge diagnosis was 
musculoskeletal chest pain and history of tobacco abuse.  An 
April 1991 chest x-ray showed the lungs to be clear.  The 
heart, pulmonary vascularity, and mediastinal structures were 
normal.  

Because of the noted abnormal control electrocardiogram in 
1988, the VA requested a medical opinion in April 2002 as to 
the likelihood that the cause of the veteran's death was 
related to a condition in service.

In April 2002, a VA physician rendered an opinion after 
reviewing the veteran's claims file.  The physician noted 
that the veteran was discharged from service in July 1993 and 
died in June 1997.  The post-mortem examination filed by the 
medical examiner's office in North Carolina indicated that 
the most likely cause of death was a cardiac arrhythmia due 
to hypertensive cardiovascular disease.  The VA physician 
noted of interest was the further reading of the chart 
indicating that the post-mortem examination also revealed no 
evidence of coronary atherosclerosis.  The VA physician 
indicated that the May 1988 stress test showed that there 
were normal heart rate and blood pressure, normal maximal 
effect and that the final diagnosis by the physician of the 
Medical Corps was that the veteran had non-cardiac chest pain 
based on this normal stress test.  The VA physician indicated 
this would supersede any other abnormality found during the 
control which was the evaluation done before the stress test 
was begun.  In view of that opinion of the Medical Corps 
physician, the VA physician indicated he must conclude that 
there was no evidence of cardiac disease found at that 
examination in May 1988.  Based on that, the VA physician did 
not think it was likely for the veteran's cause of death to 
be related to those incidents of chest pain for which the 
veteran was seen while on active duty.  In his opinion, the 
veteran's cause of death was not related to the chest pain 
that he had in service.

A request was made in March 2004 for copies of medical 
records from Womack Army Medical Center from July 1993 to 
June 1997.  A response from Womack Army Medical Center in 
February 2005 indicated that x-ray reports were the only 
records they had available for the veteran.  The x-rays were 
of the veteran's right foot, which showed status post 
talonavicular fusion.

Hypertensive cardiovascular disease was not demonstrated or 
diagnosed in the veteran during active duty or within one 
year following separation from service.  The April 2002 VA 
physician's opinion was that the veteran's cause of death was 
not related to the chest pain that he had in service.  There 
is no doubt of the sincerity of the appellant's beliefs and 
the Board empathizes with her loss; however, it must be 
emphasized that there is no medical evidence to support the 
contention that the veteran's death was in any way related to 
service.  As the appellant is not trained in the field of 
medicine, she is not competent to offer an opinion regarding 
any medical causation leading to the veteran's death.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Because the record fails to demonstrate any connection 
between the veteran's death and his military service, the 
appellant's claim of service connection for the cause of the 
veteran's death must be denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


